SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

574
CA 13-00909
PRESENT: SMITH, J.P., PERADOTTO, SCONIERS, WHALEN, AND DEJOSEPH, JJ.


TIMOTHY D. GAY, PLAINTIFF-APPELLANT,

                     V                            MEMORANDUM AND ORDER

MARIA GAY, DEFENDANT-RESPONDENT.
(APPEAL NO. 2.)


MELVIN & MELVIN, PLLC, SYRACUSE, D.J. & J.A. CIRANDO, ESQS. (JOHN A.
CIRANDO OF COUNSEL), FOR PLAINTIFF-APPELLANT.

MACHT, BRENIZER & GINGOLD, P.C., SYRACUSE (JON W. BRENIZER OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County (Kevin
G. Young, J.), entered October 3, 2012 in a divorce action. The
order, among other things, denied plaintiff’s motion for leave to
renew and/or reargue.

     It is hereby ORDERED that said appeal from the order insofar as
it denied leave to reargue is unanimously dismissed and the order is
affirmed without costs.

     Same Memorandum as in Gay v Gay ([appeal No. 1] ___ AD3d ___
[June 13, 2014]).




Entered:   June 13, 2014                        Frances E. Cafarell
                                                Clerk of the Court